Name: Decision of the President of the European Commission of 2Ã December 2009 on the signature of Commission regulations, directives and decisions, when the latter do not specify to whom they are addressed (C(2009) 9848)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  parliamentary proceedings; NA
 Date Published: 2009-12-17

 17.12.2009 EN Official Journal of the European Union L 332/78 DECISION OF THE PRESIDENT OF THE EUROPEAN COMMISSION of 2 December 2009 on the signature of Commission regulations, directives and decisions, when the latter do not specify to whom they are addressed (C(2009) 9848) THE PRESIDENT OF THE EUROPEAN COMMISSION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 297(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, HAS ADOPTED THIS DECISION: Article 1 Commission regulations, directives and decisions, when the latter do not specify to whom they are addressed, adopted by oral procedure pursuant to Article 8 of the Rules of Procedure of the Commission, shall be signed by the President by means of a summary note during the Commission meeting when they are adopted. This note shall be signed by the President or the Member of the Commission who deputises for him, following the order of precedence laid down by the President. Commission regulations, directives and decisions, when the latter do not specify to whom they are addressed, adopted by written procedure pursuant to Article 12 of the Rules of Procedure, shall be listed in a day note. The day notes shall be mentioned in and attached to the summary note prepared for the Commission meeting in accordance with Article 17(1) of the Rules of Procedure, which is signed by the President during the meeting. However, the President delegates to the Secretary General the signature of those acts where urgency requires that they cannot await the next Commission meeting in order to be published and enter into force. The signature of Commission regulations, directives and decisions, when the latter do not specify to whom they are addressed, adopted by empowerment procedure pursuant to Article 13 of the Rules of Procedure, is delegated to the Members of the Commission to whom powers of adoption are conferred. The signature of Commission regulations, directives and decisions, when the latter do not specify to whom they are addressed, adopted by delegation or subdelegation procedure pursuant to Articles 13, 14, and 15 of the Rules of Procedure, is delegated to the delegated officials to whom powers of adoption are conferred. Article 2 This Decision shall apply as of 1 December 2009. Done at Brussels, 2 December 2009. The President JosÃ © Manuel BARROSO